Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 8, 2019 and November 3, 2020 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claims 14 and 16 are objected to because of the following informalities: 
'm" in claim 14, line 8 appears like it should read "in".
Claim 16 recites the limitation "to engage an underside the second conductive body" in line 16. For clarity purposes, the examiner recommends adding the word "of" to change the limitation to "to engage an underside of the second conductive body".
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 and 19  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corkum et al. (US 3,786,762).
Regarding claim 16, Corkum teaches (Fig.  3-4 and 7): A dual mode current collector (Fig. 3), comprising: a mounting frame (44, 96, 98) for attachment to a vehicle (10)(col. 3, lines 38-40); a plurality of current collectors (12, 14), each of the current collectors (12, 14) comprising: a housing (100, 144) pivotally connected to the mounting frame (44, 96, 98); a shoe arm (128) connected to the housing (100, 144); and a shoe (110) attached to the shoe arm (128), the shoe (110) having at least one conductor surface (116) configured to engage one or more of a first conductive body (32) or a second conductive body (32); and a plurality of pneumatic cylinders (108) (Corkum, col. 6, lines 10-13), each of the pneumatic cylinders (108) connected to the mounting frame (44, 96, 98) and to one of the current collectors (12, 14), each of the pneumatic cylinders (108) configured to rotate the current collector (12 or 14) to which the current collector (12 or 14) is connected relative to the mounting frame (44, 96, 98), 
Regarding claim 17, Corkum teaches the elements of claim 16, as stated above. Corkum further teaches (Fig. 3): each of the current collectors (12, 14) is configured to rotate relative to the mounting frame (44, 96, 98) independently of the others of the current collectors (12, 14) (Fig. 3).
Regarding claim 19, Corkum teaches the elements of claim 16, as stated above. Corkum further teaches (Fig. 3-4 and 7): a second current collector (14) of the current collectors (12, 14) is configured to engage the underside (78) of the second conductive body (32) via extension of a second pneumatic cylinder (108, left of Fig. 3) of the pneumatic cylinders (108) connected to the second current collector (14).

Allowable Subject Matter
Claims 1-13 and 15 are allowed. Claim 14 is objected to for the reason stated in the claim objections above. 
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1 and its depending claims 2-15, the prior art fails to teach that a first housing of the first current collector and a second housing of a second current collector are pivotally connected to the same pivot shaft. While Corkum et al. (US 3,786,762) teaches (Fig. 3 and annotated Fig. 4 below): a mounting frame (44, 96, 98) comprising a plurality of legs and a pivot shaft (annotated Fig. 4 below) 


    PNG
    media_image1.png
    304
    836
    media_image1.png
    Greyscale

Regarding claim 18, the prior art fails to teach that the first current collector is configured to engage the top side of the first conductive body via retraction of a first pneumatic cylinder. While Corkum et al. (US 3,786,762) teaches (Fig. 3 and 7): a first current collector (12) of the current collectors (12, 14) is configured to engage the top side (76) of the first conductive body (32) and a pneumatic cylinder (108), the examiner finds no obvious reason to modify Corkum’s invention such that a retraction of the pneumatic cylinder (108) enables an engagement of the first conductive body (32). Such a modification would require improper hindsight reasoning. 
Regarding claim 20, the prior art fails to teach that the pneumatic cylinder comprises a rod lock to prevent extension and retraction of a rod of the pneumatic cylinder. While Francois (FR 2471299 A1, provided with translation) teaches (Fig. 2): coil springs (12) to reduce the flow rate of the pneumatic cylinder (17), the examiner finds no obvious reason to modify Corkum’s invention to include a coil spring is configured to prevent an extension and retraction of a rod of the second pneumatic cylinder. Such a modification would require improper hindsight reasoning. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-8348035-B2: Teaches a sliding current collector with a contact shoe (with upper 31 and lower 32 contact surfaces), shoe arm, and a pneumatic cylinder actuating the rotation of the current collector.
US-7188716-B2: Teaches a pneumatically operating cylinder with for automatic lifting and lowering of the current collector.
US-6152273-A: Teaches a current collector assembly for positioning a collector shoe in contact with an electrified rail, and two collector heads, two mounting blocks 24, 26.
US-8839921-B2: Teaches a current collector rotatable on a pivot shaft, a housing, mounting frame, a torsion element connected to the housing, and wherein the pivot shaft is vertically adjustable in a slot. 
CN-206426861-U: Teaches two collector shoes on a collector arm pivotable on a pivot shaft. 
CN-106347135-A: Teaches a double-boot current collector pivotable on a pivot shaft, and a torsion spring (5) arranged in the mounting frame (1). 
FR-2471299-A1: Teaches the extension and contracting mechanism of a pneumatic jack 17, a cylinder tab for rotating the collector shoe, and a pneumatic diagram.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617